Citation Nr: 9910200	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable evaluation for the post-
operative residuals of hemorrhoidectomy.

3.  Entitlement to a compensable evaluation for prostatitis 
with benign prostatic hypertrophy.

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities, under 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.  The record further indicates that he had 
inactive duty dates from approximately 1936 to 1942, and from 
1946 to 1951.  These dates and any dates of active duty for 
training have not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions in which service connection for 
hypertension was denied; service connection was granted and 
noncompensable disability evaluations were assigned for post-
operative hemorrhoidectomy residuals and for prostatitis, 
with benign prostatic hypertrophy; and a 10 percent 
evaluation for multiple, noncompensable, service-connected 
disabilities, under 38 C.F.R. § 3.324, was denied.  

The Board notes that the United States Court of Veterans 
Appeal (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning the issue involving the right testicle, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  The Board had concluded that the 
appeal as to that issue was not properly before it, on the 
basis that a substantive appeal had not been filed.  The 
Court remanded the matter to the Board for the issuance of a 
SOC, which would thereby give the appellant another 
opportunity to file a timely substantive appeal.  

In this case, the appellant did file a timely substantive 
appeal concerning the rating to be assigned for the post-
operative hemorrhoidectomy residuals and prostatitis, and the 
SOC did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of noncompensable disability evaluations.  
The appellant's timely substantive appeal clearly indicated 
that he knew that the appeal was from the RO's initial 
assignment of the ratings for these disabilities.  The Board 
observes that the Court, in Fenderson, did not specify a 
formulation of the issue that would be satisfactory, but only 
distinguished the situation of filing a NOD following the 
grant of service connection and the initial assignment of a 
disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  Moreover, the appellant in 
this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation for his service-
connected disabilities.  Consequently, the Board sees no 
prejudice to the veteran in either the RO's characterization 
of the issue or in the Board's characterization of the issue 
as one of entitlement to the assignment of a compensable 
disability evaluation.  See Bernard v. Brown, 4 Vet. App. 384 
(1883).  Therefore, the Board will not remand this matter 
solely for a re-characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had fully opportunity to 
present the increased-rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
of a nexus between his currently diagnosed hypertension and 
any inservice injury or disease.

2.  With regard to the veteran's service-connected 
disabilities, all relevant evidence for a fair and informed 
decision has been obtained by the originating agency.

3.  The veteran's service-connected post-operative 
hemorrhoidectomy residuals are essentially asymptomatic.

4.  The veteran's service-connected prostatitis with benign 
prostatic hypertrophy is essentially asymptomatic.

5.  No competent medical evidence has been presented to show 
that any symptoms of the veteran's service-connected 
disabilities adversely affect his employability.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
hypertension is not well-grounded.  38 U.S.C.A. § 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

2.  The criteria for a compensable evaluation for the post-
operative hemorrhoidectomy residuals have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.31, 4.114, Diagnostic Code 7336 (1998).

3.  The criteria for a compensable evaluation for prostatitis 
with benign prostatic hypertrophy have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.31, 4.114, Diagnostic Code 7527-5712 (1998).

4.  The criteria for a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities are not met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for Hypertension

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1998).  
Hypertension is of the chronic diseases for which the 
presumption is granted.  38 C.F.R. § 3.309(a) (1998).

The Court has determined that the three-prong analysis of 
well-groundedness presented in Caluza, supra, applied also to 
claims of entitlement to presumptive service connection based 
on aggravation, in addition to applying to direct service 
connection claims.  Chelte v. Brown, 10 Vet. App. 268 (1997) 
(finding a claim of entitlement to service connection, based 
upon aggravation pursuant to 38 C.F.R. § 3.306, not to be 
well-grounded).

The veteran avers that he suffers from hypertension as a 
result of his active service.  The record contains competent 
medical evidence that he has a current diagnosis of 
hypertension.  For example, the report of a VA examination, 
conducted in June 1997, reveals that he is diagnosed with 
hypertension not otherwise specified.  

The veteran has not, however, presented competent medical 
evidence of a nexus, or link, between his currently diagnosed 
hypertension and his disease or injury incurred or aggravated 
during his active military service.

The RO initially encountered difficulties in obtaining the 
veteran's service medical records.  Eventually, however, the 
veteran's service medical records were found and forwarded to 
the RO.  These records show no complaints of, treatment for, 
diagnosis of, or medications prescribed for high blood 
pressure or hypertension during the veteran's active duty.  
Rather, a December 1941 report of physical examination - 
before the veteran entered active duty -- shows that the 
veteran was found to have a tendency to hypertension and to 
be 34 pounds over the maximum weight requirement.  Reports of 
medical history and examination dated in May 1951 - after the 
veteran's period of active duty -- show that the veteran 
complained of high blood pressure, and that the examiner 
noted a "History of hypertension at various times ... P4" and 
recorded blood pressure measurements of 170/90.

The veteran has not presented any medical evidence of a nexus 
between his currently diagnosed hypertension and any 
inservice injury or disease.  Rather, the claims file is 
bereft of any medical evidence or medical opinion as to the 
etiology of the veteran's current hypertension.  The first 
medical evidence of record demonstrating a diagnosis of 
current hypertension, rather than of a history of 
hypertension or a tendency toward hypertension, is dated in 
April 1993-more than 47 years after his discharge from 
active service and well-beyond the one year presumptive 
period.

The Board acknowledges Dr. Copeland's April 1994 statement, 
which indicates that the veteran "has had high blood 
pressure since his military service."  In addition, various 
statements from A.B. Lee, M.D. are of record.  Dr. Lee avers 
that he treated the veteran for high blood pressure, or 
hypertension, from 1946 to 1950.  However, neither Dr. 
Copeland nor Dr. Lee anywhere offer an opinion as to the 
cause of the veteran's present hypertension.  Without such 
evidence linking current disability to a disease or injury in 
service, the claim cannot be well grounded.

The veteran has submitted numerous statements, including that 
of his pharmacist, to establish the continuity and chronicity 
of his hypertension.  The Board accepts the veracity of these 
statements.  In doing so, the veteran has established that he 
has taken prescription medication for high blood pressure, or 
hypertension, following his discharge from active service in 
February 1946 to the present.  Nonetheless, these statements, 
absent the medical evidence required to establish the 
manifestation of hypertension to a compensable degree within 
a year following discharge from active service, are 
insufficient to meet the criteria required to presumptively 
service connect hypertension under 38 C.F.R. § 3.309 (1998).

The Board notes that the rating criteria for evaluation 
cardiovascular disorders were revised, effective December 11, 
1997.  Formerly, the Schedule provided that a compensable 
rating for hypertension would be warranted under Diagnostic 
Code 7101 where the diastolic blood pressure was found to 
measure predominantly 100 or more.  A 10 percent rating would 
also be assigned when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominately 100 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1996).  Under the 
revised criteria, a compensable rating for hypertension would 
be warranted where diastolic blood pressure measures 
predominantly 100 or more, where systolic blood pressure 
measures predominantly 160 or more, or where the veteran has 
a history of diastolic pressure predominately measuring 100 
or more and requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for cardiovascular disorders that were 
pending on December 11, 1997, it is necessary to determine 
whether the amended regulations or the previously existing 
regulations are more favorable to the claimant.  The General 
Counsel of VA, in a precedent opinion, has held that the 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 
11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

The Board notes that the evidentiary record is silent as to 
any blood pressure measurements during that first year 
following the veteran's discharge from active service.  In 
fact, except for the service medical records, the first 
medical evidence of record after the veteran's discharge from 
active service is dated in April 1992; and it is not until 
April 1993 that the record reflects a diagnosis of 
hypertension-more than 46 and 47 years after his discharge 
from active service, respectively.  Accepting the veracity of 
Dr. Lee's statement that he treated the veteran for 
hypertension in 1946, the Board is still constrained because 
there are no blood pressure measurements by which to evaluate 
the severity of the veteran's hypertension.  The Board cannot 
therefore find that the veteran's hypertension was manifested 
to a compensable degree.  38 C.F.R. § 3.309 (1998).

In his June 1996 statement, Dr. Lee averred that he 

initially began treating [the veteran] 
immediately after his release from the 
military in 1946 for hypertension.
***
He was taking medication for hypertension 
that had been prescribed by the military 
doctors.  I continued to treat [the 
veteran] for hypertension with medication 
until I relocated ... in 1950.  I counseled 
[him] several times about taking his 
medication for hypertension.
***
During the 1946-1950 era, hypertension 
medication was given predominantly to 
patients that showed diastolic pressure 
of 105 or more.

In contrast, reports of medical history and examination dated 
in May 1951, as noted above, document that, while the veteran 
complained of high blood pressure, the examiner noted only of 
hypertension "at various times."  Blood pressure 
measurements were then recorded at 170/90.

While Dr. Lee does indicate he treated the veteran with 
prescribed medication for his hypertension, this statement is 
not sufficient to meet the requirements of the criteria under 
Diagnostic Code 7101.  This is so because Dr. Lee nowhere 
states that prescribed medication was continuously required 
to control the veteran's hypertension.  Furthermore, while 
Dr. Lee notes that hypertension medication was then 
prescribed mostly to patients with diastolic pressure 
measuring 105 or more, this is a general statement; he does 
not say specifically that the veteran's diastolic blood 
pressure was 105, nor does he say that the veteran had a 
history of diastolic blood pressure predominately 100 or 
more.  Nowhere in the record is it possible to ascertain that 
the veteran had a history of diastolic pressures 
predominately 100 or more in service or within a year 
following his discharge from service.  The required medical 
evidence is simply not present.  Without this medical 
evidence, it is not possible to find that the veteran's 
hypertension-despite the evidence he was being treated for 
hypertension with prescribed medication, at least on 
occasion-was manifested to a compensable degree within a 
year following his discharge.  38 C.F.R. § 3.309 (1998).

As noted above, the veteran and his representative also 
contend, in the alternative, that his current hypertension is 
the result of inservice aggravation of his pre-existing 
tendency toward hypertension.  To this end, the veteran avers 
that service medical records stating he has a tendency toward 
hypertension and containing the blood pressure readings that 
they do provides competent medical evidence that his 
hypertension pre-existed his active service.  In particular, 
the veteran and his representative point to the December 1941 
report of physical examination in which blood pressure 
recheck measurements were recorded in January 1942, and in 
which the Adjutant General found the veteran, accordingly, 
disqualified from active service due to, inter alia, a 
"tendency to hypertension."  

The regulations direct that a veteran is entitled to a 
presumption of soundness at the time of entry into service 
unless any such defects, infirmities, or disorders are noted 
at entrance into active service or where clear and 
unmistakable evidence demonstrates that such an injury or 
disease existed prior to entry into active service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).  
In the present case, the veteran's December 1941 report of 
physical examination shows that the veteran's blood pressure 
was re-checked in January 1942, after which he was found 
disqualified from active service because he was 34 pounds 
over the maximum weight requirements and because he was found 
to exhibit a tendency to hypertension.  A subsequent March 
1942 memorandum indicates that it was recommended the veteran 
be transferred to the Inactive Reserve because of both of 
these defects.  This evidence is insufficient to rebut the 
presumption of soundness with regard to his hypertension.  
Id.  This is so because first, the service medical records 
nowhere evidence a diagnosis of hypertension pre-existing the 
veteran's entrance into active service.  Moreover, a 
subsequent, May 1942, report of physical examination reveals 
that the veteran was then found to be physically qualified 
for active service, excepting that he was 20 pounds over the 
maximum weight requirements and that he had a small pterygia 
encroaching on the cornea.  The Adjutant General noted that a 
waiver for these defects was granted.  There is no mention of 
hypertension or of a tendency toward hypertension.  Second a 
review of the totality of the record reveals no other medical 
evidence of a diagnosis of or treatment for hypertension 
before the veteran's entrance into active service.  The Board 
therefore cannot find that the veteran's hypertension pre-
existed his entry into service.

The veteran has presented his own statements and those of 
witnesses regarding his hypertension.  However, the record 
does not show that he or his witnesses are medical 
professionals, with the training and expertise to provide 
findings regarding the nature and extent of his hypertension, 
or its relationships to service.  Consequently, his 
statements and those of his witnesses are credible with 
regard to his subjective complaints and his history, but they 
do not constitute competent medical evidence to show a 
current disability or a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993). 

As the veteran has presented no evidence, other than lay 
allegations, to support his claim that he currently suffers 
from hypertension that is linked to service, his claim for 
service connection for hypertension is not well-grounded.  
38 U.S.C.A. § 5107(a); Caluza, 7 Vet. App. at 506; Chelte, 10 
Vet. App. 268.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well-grounded, 
the Board concludes that this error was not prejudicial to 
the veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well-
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5013(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation in its  statement of the case and its 
succeeding supplemental statements of the case, which 
informed the veteran of the reasons his claim had been 
denied.  Also, by this decision, the Board informs the 
veteran of the type of evidence needed to make his claims 
well grounded.

The Board notes that the veteran and his current treating 
physician, Dr. Copeland, have identified health care 
providers, including Dr. Lee, who treated the physician for 
hypertension immediately following the veteran's discharge 
from service and into the present.  However, the Board 
further notes that the veteran has testified that these 
physicians are either dead or unable to provide the required 
records.  The Board notes that Dr. Lee has explained, in his 
June 1996 statement, that his records were destroyed in 1987.

II.  Entitlement to Increased Evaluations for Post-Operative 
Hemorrhoidectomy
Residuals and for Prostatitis with Benign Prostatic 
Hypertrophy

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well-grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The veteran has not alleged that any 
records of probative value that may be obtained, and which 
have not already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Service connection for post-operative 
hemorrhoidectomy residuals and prostatitis with benign 
prostatic hypertrophy was granted in December 1997, based on 
the medical evidence then of record.  The documentation 
included the veteran's service medication records, which 
indicated that he had undergone a hemorrhoidectomy in 1946 
and that he had been treated for prostatitis, chronic, 
moderate, in December 1945.  His report of physical 
examination at discharge, dated in April 1946, shows findings 
of "external tags" under No. 44, Anus and Rectum.  The 
examiner noted no abnormalities under No. 45, Genito-urinary, 
however.  A VA examination report, dated in June 1997, is 
also of record.  The veteran is recorded has having no 
subjective complaints with reference to either his 
hemorrhoids or his prostatitis, including his urinary tract.  
With regard to his hemorrhoids, he stated they had not 
bothered him since 1945.  The examiner found no evidence of 
hemorrhoids and that the male genitalia were normal.  
Noncompensable evaluations were assigned for both 
disabilities and have been confirmed and continued to the 
present.

As indicated above, the veteran has appealed the assignment 
of a noncompensable evaluation for his service-connected 
post-operative hemorrhoidectomy residuals and his service-
connected prostatitis, with benign prostatic hypertrophy, and 
contends that higher ratings are warranted therefor.  After 
review of the records, the Board finds that the evidence does 
not support his contentions.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

A.  Post-Operative Hemorrhoidectomy Residuals

The Schedule stipulates at Diagnostic Code 7336 that external 
or internal hemorrhoids may be rated at 10 percent if they 
are large or thrombotic, irreducible, recur frequently, or 
appear with excessive redundant tissue.  They are assigned a 
noncompensable rating when they are mild or moderate.

The veteran has testified that he cannot have a normal bowel 
movement unless it is so soft as to be diarrhea, and that he 
frequently must have enemas.  He further testified that he 
experiences rectal bleeding and pain.  Finally, he reports 
that he has been receiving treatment for this problem at VA 
Medical Center (MC) Decatur, Georgia.  As previously 
delineated, the June 1997 examination report indicates that 
the veteran did not then complain of problems associated with 
his post-operative hemorrhoidectomy residuals.  Rather, the 
veteran is recorded as stating his hemorrhoids had given him 
no problems since 1945.  The examiner noted no evidence of 
hemorrhoids.  VA treatment records, dated from March 1997 to 
January 1998, also reveal no complaints of or treatment for 
this condition.

After consideration of the evidence, the Board finds that the 
criteria for a compensable evaluation are not met.  The 
evidentiary record does not demonstrate that the veteran's 
hemorrhoids are large or thrombotic, irreducible, or that 
they appear with excessive redundant tissue.  The evidence 
does not indicate that he suffers from frequent recurrences.  
In fact, the veteran himself testified that, since 1945, his 
hemorrhoids have not bothered him very much.  Furthermore, 
the most recent medical evidence of record, the June 1997 VA 
examination report and March 1997-January 1998 VA treatment 
records demonstrate no findings of hemorrhoids, and no 
complaints of or treatment for hemorrhoids. 

B.  Prostatitis with Benign Prostatic Hypertrophy

The RO assigned the veteran's prostate disability a 
noncompensable rating under Diagnostic Code 7527-7512, which 
contemplates a prostate gland injury, infection, or 
hypertrophy evaluated as chronic cystitis including 
interstitial and all etiologies, infectious and non-
infectious.  The Schedule stipulates at Diagnostic Code 7512 
that chronic cystitis is to be rated as voiding dysfunction.  
A compensable rating is warranted under voiding dysfunction 
where the disability requires the wearing of absorbent 
materials which must be changed less than two times per day.

The veteran has testified that he experiences sexual 
dysfunction and difficulties with urination due to his 
prostatitis.  Specifically, he averred that he experiences 
slight burning while urinating, that it is difficult to start 
urination, that he sometimes leaks and dribbles, and that he 
has a weak stream.  He also stated that he experiences 
frequency and that his bladder doesn't feel completely empty 
after voiding.  However, he further testified that, since 
being treated with Xanax, these symptoms have improved 
tremendously.  He now only needs to urinate three times 
during the day and wakes up only once during the night.  He 
averred that he has not required catheterization or dilation 
to relieve his symptoms, and that he has not required an 
appliance for leakage.  Finally, he reports that he has been 
receiving treatment for this problem at VAMC Decatur, 
Georgia.

As previously discussed, the June 1997 examination report 
indicates that the veteran denied any problems associated 
with his prostate, including any urinary symptoms.  The 
examiner noted that the veteran exhibited normal male 
genitalia.  VA treatment records, dated from March 1997 to 
January 1998, reveal no complaints of or treatment for this 
condition.

A compensable evaluation could also be warranted for urinary 
frequency characterized by daytime voiding intervals between 
two and three hours or the necessity of having to awaken to 
void two times per night; for marked obstructive 
symptomatology with post void residuals great than 150 cc, 
uroflowmetry and markedly diminished peak flow rate of less 
than 10 cc/second, recurrent urinary tract infections 
secondary to obstruction, or stricture disease requiring 
periodic dilation every two to three months; and for urinary 
tract infections requiring long-term drug therapy, one to two 
hospitalizations per year and/or requiring intensive 
intermittent management.  A noncompensable evaluation is 
warranted for obstructive symptomatology with or without 
structure disease requiring dilation one to two times per 
year.  However, the medical evidence of record does not show 
that the required manifestations are present.  The medical 
evidence does not establish that he has been treated for 
urinary tract infection in the last two to three years, that 
he has marked obstructive symptomatology with any of the 
required manifestation-let alone that has required dilation 
to alleviate obstruction, or that he has frequency requiring 
voiding intervals of between two and three hours or that he 
must void two times per night.  Rather, the veteran has 
averred he has not had any urinary tract infections in the 
last two years, that he has not required dilation, and that 
he needs to void only three times during the day and only 
once in the night.

After consideration of the evidence, the Board finds that the 
criteria for a compensable evaluation are not met.  The 
evidentiary record does not demonstrate that the veteran 
requires the wearing of absorbent material at all, let alone 
the wearing of absorbent materials that must be changed two 
to four times per day.  In addition, the medical evidence 
does not establish that he has been treated for urinary tract 
infection in the last two to three years, that he has marked 
obstructive symptomatology with any of the required 
manifestation-let alone that has required dilation to 
alleviate obstruction, or that he has frequency requiring 
voiding intervals of between two and three hours or that he 
must void two times per night.  Furthermore, the veteran 
testified that the Xanax has tremendously improved his 
symptoms.  Finally, the most recent medical evidence of 
record, the June 1997 VA examination report and March 1997-
January 1998 VA treatment records demonstrate normal male 
genitalia, and no complaints of or treatment for problems 
relating to his prostatitis.

C.  Extraschedular Evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).

This does not, however, preclude the granting of a rating 
above zero percent for these disabilities.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Diagnostic Code 7336 provides 
ratings of 10 and 20 percent, and Diagnostic Code 7527-7512 
provides ratings ranging from 10 to 60 percent.  The record, 
however, does not establish the presence of findings that 
would support a higher ratings for either disability under 
the Schedule.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his hemorrhoids or for his 
prostatitis, nor does he require treatment currently.  In 
addition, the evidence does not reflect, nor does the veteran 
assert, that his hemorrhoids or his prostatitis currently 
interfere markedly with his employment.  The evidence does 
not suggest that the impairment resulting solely from the 
hemorrhoids and/or the prostatitis itself warrant extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the post-operative 
hemorrhoidectomy residuals and prostatitis, with benign 
prostatic hypertrophy are adequately compensated by the 
noncompensable evaluations.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1998) is not 
warranted in this case.

III.  Entitlement to a Compensable Evaluation Based on 
Multiple,
Noncompensable, Service-Connected Disabilities

The regulations stipulate that whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the rating 
schedule, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324 (1998).

As noted above, the veteran has appealed the denial of 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities, under 
38 C.F.R. § 3.324.  The veteran is service-connected for 
post-operative hemorrhoidectomy residuals and prostatitis, 
with benign prostatic hypertrophy, both of which are 
evaluated as zero percent disabling.  Thus, the Board notes, 
initially, that the veteran's claim is well- grounded within 
the meaning of 38 U.S.C.A. § 5107.  The veteran has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied and that all relevant facts 
have been properly developed for this appeal.

As recounted above, service medical records reveal that the 
veteran underwent a hemorrhoidectomy in February 1946, and 
that he was diagnosed and treated for chronic, moderate 
prostatitis in December 1945.  Also as discussed above, in 
greater detail, the medical evidence of record demonstrates 
that the veteran post-operative hemorrhoidectomy residuals 
and his prostatitis, with benign prostatic hypertrophy are, 
essentially, asymptomatic.  The most recent medical evidence 
of record - the June 1997 VA examination report and March 
1997-January 1998 VA treatment records -- reveals no 
complaints of, treatment for, or findings of hemorrhoid, 
prostate, or urinary problems.  While the examiner records 
the veteran as reporting he quit working in 1983, there is no 
indication that this was due to his hemorrhoids or his 
prostate condition. 

Upon consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities.  The record 
simply does not reflect that the veteran's service-connected 
post-operative hemorrhoidectomy residuals and his 
prostatitis, with benign prostatic hypertrophy, interfere 
with his employment.  Rather, the medical evidence 
demonstrates, essentially, no current symptomatology from 
these conditions.


ORDER

The claim for entitlement to service connection for 
hypertension is denied.

A compensable evaluation for post-operative hemorrhoidectomy 
residuals is denied.

A compensable evaluation for prostatitis, with benign 
prostatic hypertrophy, is denied.

A combined rating of 10 percent for multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 


